Citation Nr: 1729633	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-22 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina. 


THE ISSUES

1.  Entitlement to service connection for a deviated septum.

2.  Entitlement to a service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Navy from September 1993 to August 1996.  His awards and decorations included a National Defense Service Medal.  The Board sincerely thanks him for his service to his country.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision, denying service connection for obstructive sleep apnea, and a November 2011 decision, denying, in part, service connection for a deviated septum, of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified before the undersigned at a February 2017 Travel Board hearing; a transcript of which is associated with the record.  

The Board has recharacterized the appeal to include the issue of service connection for sleep apnea.  In an August 2011 statement, the Veteran sought to reopen his claim for sleep apnea, and claimed that this disability was caused by his deviated septum.  Although the Veteran framed this statement as a claim to reopen, the Board notes that it was made within one year of the June 2011 VA rating decision that initially denied service connection for sleep apnea.  As such, reading the statement in the light most favorable to the Veteran, the Board finds that the August 2011 statement was, in part, a Notice of Disagreement (NOD) of the June 2011 RO decision.  While no separate Statement of the Case (SOC) was provided in regards to the sleep apnea claim, given that the following decision grants the benefits sought for a deviated septum and sleep apnea, there is no prejudice to the Veteran. 

The Veteran's February 2017 testimony appears to raise the issue of entitlement to service connection for sinusitis.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The Veteran's February 2017 testimony appears to indicate a desire to apply for VA benefits for sinusitis, but does not meet the standards of a complete claim for benefits.  As the Board does not have jurisdiction over this matter, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b). 


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's deviated septum is related to his active duty. 

2.  The evidence is in equipoise as to whether the Veteran's obstructive sleep apnea is related to his active duty. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for a deviated septum have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter.  Accordingly any notice error or duty to assist omission is harmless.

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

B. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to a determination, the benefit of the doubt is afforded to the claimant.  38 U.S.C.A. § 5107(b).

II. Factual Background

The Veteran claims that his deviated septum and sleep apnea are the result of an injury he sustained in active duty.  He testified that he was struck in the face when he walked by a basketball game, resulting in a broken nose.   

In a September 1993 entrance report of medical history, the Veteran marked "no" for ear, nose and throat trouble; sinusitis; shortness of breath; chronic cough; broken bones; and bone or joint deformity.  In a report of medical examination from this month, the Veteran's nose, sinuses, mouth, throat, lungs, and chest were clinically normal.  In a May 1996 STR, the Veteran was treated for a mildly displaced fracture at the base of his nasal bone.  

In a July 2011 private sleep study, review of an overnight polysomnogram showed a moderate sleep related respiratory disturbance due to obstructive sleep apnea.  The Veteran's snoring volume was reported as moderate.   

In a February 2011 statement, the Veteran's wife reported that the Veteran's sleep apnea was related to an incident in service where he broke his nose, causing a deviated septum.  He snored loudly when he slept, and sometimes he would stop breathing.  When he stopped breathing, he made a loud noise as if he was "trying to get his [breath] back.  He was constantly "up and down" during the night due to this condition.  Family members complained that they heard the Veteran's loud snores from other rooms.  He had difficulty breathing through his nose, and mostly breathed through his mouth.  

In a February 2011 statement, I.S. reported that he was roommates with the Veteran in service from 1995 to 1997.  During this time, the Veteran suffered a broken nose.  I.S. opined that this injury caused the Veteran sleeping difficulties, and noted that the Veteran was constantly tired.  The Veteran would have constant episodes where he would stop breathing, and I.S. estimated that this would occur several times an hour.  He would wake the Veteran so that he could "catch his breath" or begin to breathe again.  When he slept, the Veteran snored excessively, tossed and turned, and experienced "choking or gasping spells." 

In a February 2011 statement, the Veteran claimed that he experienced a broken nose in service that resulted in a deviated septum.  This affected his breathing and sleeping.  His wife would check on him throughout the night to make sure that he was "okay."  Due to this condition, he would get little to no sleep.  

In an August 2011 communication, the Veteran's private doctor concluded that the Veteran's sleep apnea was the result of a broken nasal cavity.  

In a December 2011 VA primary care note, the Veteran complained of snoring, fatigue, napping throughout the day, and sinus pressure.  He stated that he broke his nose in service, and that he had a deviated septum.  The clinician's impression was deviated nasal septum.  

In a January 2012 VA plastic surgery note, the Veteran complained of breathing difficulties related to a broken nose that he experienced 15 to 20 years prior.  It was noted that the Veteran recently underwent a sleep study, and he needed a CPAP machine for sleep apnea.  Examination of the nose found that the nasal septum had a C curve deviation to the left with right turbinate enlargement, and a negative Coddle sign.  The Veteran was assessed, in part, with a deviated nasal septum.  In a February 2012 VA imaging study, the Veteran was found to have nasal septum deviation to the right.  In a VA plastic surgery note from this month, review of the imaging study showed that the Veteran's "problem area" was located within the upper third of his nose.  He was diagnosed with a deviated septum. 

In a February 2017 statement from a private medical provider, the Veteran was noted as having "significant" nasal septal deviation and turbinate hypotrophy due to a 1996 nasal trauma.  This obstruction significantly contributed to his obstructive sleep apnea, and the Veteran was unable to tolerate a nasal mask due to same.  The private medical provider reported that the Veteran was scheduled for corrective surgery, septoplasty and submucous resection of the inferior turbinates, to repair his nasal obstructions.   

At the February 2017 hearing, the Veteran testified that in 1996 he broke his nose when a service member playing basketball struck him in the nose with ringed fingers.  Since this incident, the Veteran testified he never sustained any other injury to his nose.  The Veteran's nose was treated three days after it was injured; his wife was present at the time of the procedure. He advised that he had to have a surgery to correct his deviated septum.  During this procedure, the private clinician planned to remove cartilage and shave bone.  The private clinician advised the Veteran that the severity of the broken nose was a nine-and-a-half out of 10.  After the surgery, the Veteran would still have to utilize a CPAP machine.  He noted that his sleep apnea was a residual problem related to his nose.  His wife testified that prior to the basketball incident she did not notice that the Veteran experienced sleep disturbances, snoring, or gasping.  After the incident, she noticed significant snoring, and gasping while he slept.  She would nudge him awake when he was not breathing.  

III. Analysis

The medical evidence establishes that the Veteran has a deviated septum related to an in-service injury, a broken nose, and that his obstructive sleep apnea is related to his deviated septum.  The Veteran's report of an in-service broken nose is supported by his service records.  The Board has considered the positive and negative evidence of record and finds that the evidence that the Veteran's deviated septum is related to an in-service injury is in at least equipoise.  The Board also finds that the evidence that the Veteran's obstructive sleep apnea is related to his deviated septum is in at least equipoise.  

The private medical opinion, written by the Veteran's doctor, supports the Veteran's claims.  The Board finds that, with consideration of the medical record, the private doctor provided adequate rationale.  The Board notes that the Veteran did not undergo a VA examination for this claim; however, none was necessary as the private medical opinion from the Veteran's doctor was sufficient to adjudicate his claims.  For all the above reasons, the claims for entitlement to service connection for the residuals of a broken nose, to include deviated septum, and obstructive sleep apnea, to include as secondary to the residuals of a broken nose, are granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a deviated septum is granted. 

Entitlement to a service connection for obstructive sleep apnea is granted. 




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


